Citation Nr: 1020607	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-36 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the claim.

The Veteran provided testimony at a hearing before personnel 
at the RO in June 2009, and before the undersigned in April 
2010.  Transcripts from both hearings have been associated 
with the Veteran's VA claims folder.


FINDING OF FACT

The record reflects the Veteran currently has PTSD as a 
result of an in-service sexual assault.


CONCLUSION OF LAW

Service connection is warranted for the Veteran's PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); Patton v. West, 12 
Vet. App. 272 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For the reasons 
detailed below, the Board finds that the Veteran is entitled 
to the benefit sought on appeal.  Accordingly, no further 
discussion of the VCAA is warranted in this case as any such 
deficiency has been rendered moot.

The Veteran essentially contends that she currently has PTSD 
due to an in-service sexual assault, and has provided details 
thereof to include at her April 2010 Board hearing.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28. These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

However, medical opinions in cases of personal assault for 
PTSD are exceptions to the general rule discussed in Moreau 
that an opinion by a medical professional based on a post- 
service examination cannot be used to establish the 
occurrence of a stressor.  See Patton v. West, 12 Vet. App. 
272, 277 (1999); see also 38 C.F.R. 
§ 3.304(f)(3); VA Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), 
(e) (Aug. 1, 2006).  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In these 
situations, it is not unusual for there to be an absence of 
service records documenting the events the Veteran has 
alleged.  The victims of this type of trauma may not 
necessarily report the full circumstances of it for many 
years after it occurred.  Thus, when a PTSD claim is based on 
a personal assault in service, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3); see also Patton, 12 Vet. App. at 277; YR v. 
West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(4); see also Patton v. West, 12 Vet. App. 272 
(1999).

In this case, the record reflects that the Veteran has been 
diagnosed with PTSD attributed to her account of in-service 
sexual assault.  Therefore, the issue is whether the record 
supports her account of this assault.

The Board notes that there is no definitive evidence in the 
Veteran's service records that the purported in-service 
sexual assault actually occurred.  However, there are 
elements suggestive of the type discussed in the preceding 
paragraph pursuant to 38 C.F.R. § 3.304(f) and Patton, supra.  
Lay statements have been submitted in support of her claim 
from individuals who note the change in her behavior during 
her time in the military, and that the Veteran informed them 
this was due to her having been sexually assaulted.  The 
Board also finds that she provided credible and persuasive 
testimony regarding the sexual assault at her April 2010 
Board hearing.

The Board acknowledges that an August 2008 VA examiner 
concluded that he could not resolve the issue of the Veteran 
being sexually assaulted while in the military without mere 
speculation.  However, September 2007 and June 2009 
statements from a VA staff psychologist, who noted that she 
specialized in working with Veterans with military sexual 
trauma, listed facts that supported the Veteran's account of 
her in-service sexual assault, and stated that both she and 
the Veteran's treating psychiatrists were convinced that the 
account was true.

In summary, there are factors indicative of an in-service 
sexual assault consistent with 38 C.F.R. § 3.304(f)(4) and 
Patton, supra; lay statements have been submitted in support 
of her account; a statement from a VA staff psychologist 
supports her claim, in part, by attesting to the credibility 
of her account; and the Board found her testimony at the 
April 2010 hearing to be credible and persuasive.  Moreover, 
in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the record reflects she currently has PTSD as a 
result of an in-service sexual assault.  Therefore, service 
connection is warranted for this disability, and the benefit 
sought on appeal is allowed.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


